Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0124666 A1 to Ahn et al (herein Ahn, found in Applicant’s filed IDS).
Referring to claim 1, Ahn discloses circuitry for an infrastructure equipment, the circuitry for the infrastructure equipment including transmitter circuitry for transmitting signals representing data via a wireless access interface of a wireless telecommunications system to a communications device and receiver circuitry for receiving signals representing data via the wireless access interface from the communications device ([0043-0044] and related Figures 1 and 2),      wherein the circuitry is configured to transmit and receive signals via the wireless access interface in accordance with a time divided structure in which the wireless access interface is divided into a plurality of repeating time units, provide, in each of a first plurality of the time units, one of a plurality of control channels each configured to schedule one of a plurality of data channels (Figure 8 shows subframes that are “a .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,841,041. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this application are anticipated by the claims of the ‘041 as shown in the below mapping.
Double Patenting Claims Mapping 
17/098,488 Application
US Patent 10,841,041
1. Circuitry for an infrastructure equipment, the circuitry for the infrastructure equipment including transmitter circuitry for transmitting signals representing data via a wireless access interface of a wireless telecommunications system to a communications device and receiver circuitry for receiving signals representing data via the wireless access interface from the communications device, wherein the circuitry is configured to
1. An infrastructure equipment forming part of a wireless telecommunications system, the infrastructure equipment comprising: transmitter circuitry for transmitting signals representing data via a wireless access interface of the wireless telecommunications system to a communications device; receiver circuitry for receiving signals representing data via the wireless access interface from the communications device; 
1. transmit and receive signals via the wireless access interface in accordance with a time divided structure in which the wireless access interface is divided into a plurality of repeating time units,
1. controller circuitry configured to control the transmitter circuitry and the receiver circuitry to transmit and receive signals via the wireless access interface in accordance with a time divided structure in which the wireless access interface is divided into a plurality of repeating time units,
1. provide, in each of a first plurality of the time units, one of a plurality of control channels each configured to schedule one of a plurality of data channels,
1.  to provide, in each of a first plurality of the time units, one of a plurality of control channels each configured to schedule one of a plurality of data channels,
1. provide, in each of a second plurality of time units of the signal transmitted to the communications device, one of the plurality of data channels, the plurality of data channels being formed of one or more bundles of data channels, 
1. to provide, in each of a second plurality of time units of the signal transmitted to the communications device, one of the plurality of data channels, the plurality of data channels being formed of one or more bundles of data channels
1. and transmit a bundle status indicator in one or more of the plurality of control channels.
1. wherein the controller circuitry is configured to control the transmitter circuitry to transmit a bundle status indicator in the one or more of the plurality of control channels,
2. wherein the bundle status indicator transmitted in a control channel comprises an end of bundle indicator indicating that a data channel scheduled by the control channel is the last data channel of one of the one or more bundles of data channels.
2. wherein the bundle status indicator transmitted in a control channel comprises an end of bundle indicator indicating that a data channel scheduled by the control channel is a last data channel of one of the one or more bundles of data channels.
3. wherein the bundle status indicator transmitted in a control channel comprises a start of bundle indicator indicating that a data channel scheduled by the control channel is the first data channel of one of the one or more bundles of data channels.
3. wherein the bundle status indicator transmitted in a control channel comprises a start of bundle indicator indicating that a data channel scheduled by the control channel is a first data channel of one of the one or more bundles of data channels.
4. wherein the bundle status indicator transmitted in a control channel comprises a switch indicator indicating to the communications device that a time unit after a data channel scheduled by the control channel is configured for uplink communication to the infrastructure equipment.
1. wherein the bundle status indicator includes a switch indicator indicating to the communications device that a time unit after a data channel scheduled by the control channel is configured for uplink communication to the infrastructure equipment.
5. wherein the switch indicator indicates a delay of one or more time units after the data channel before the communications device should begin uplink communication to the infrastructure equipment.
4. wherein the switch indicator indicates a delay of one or more time units after the data channel before the communications device should begin uplink communication to the infrastructure equipment.
6. wherein the bundle status indicator transmitted in a control channel comprises a middle of bundle indicator indicating that a data channel scheduled by the control channel is neither the first or last data channel of one of the one or more bundles of data channels.
5. wherein the bundle status indicator transmitted in a control channel comprises a middle of bundle indicator indicating that a data channel scheduled by the control channel is neither the first or last data channel of one of the one or more bundles of data channels.
7. wherein one of the control channels comprises an indication of a time unit in which the communications device should transmit an acknowledgement of one of the bundles of data channels to the infrastructure equipment.
6. wherein one of the control channels comprises an indication of a time unit in which the communications device should transmit an acknowledgement of one of the bundles of data channels to the infrastructure equipment.
8. wherein an order of the one or more bundles of data channels indicates to the communications device that the communications device should transmit an acknowledgement of each of the one or more bundles of data channels during a next available time unit for uplink transmission to the infrastructure equipment in the order of the one or more bundles of data channels.
7. wherein an order of the one or more bundles of data channels indicates to the communications device that the communications device should transmit an acknowledgement of each of the one or more bundles of data channels during a next available time unit for uplink transmission to the infrastructure equipment in the order of the one or more bundles of data channels.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008.  The examiner can normally be reached on 8:00 am - 4:30 pm (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112